                   Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 1 of 31 PageID #: 20
EXHIBIT 2


        US6661783                                          SG-6000 E-Series (“The accused product”)
 3. A spreading code        The accused product, at least in internal testing and usage, practices selecting as the spreading code
 selection method, which    (e.g., OVSF code as channelization code) for asymmetric communications, a hierarchic orthogonal type
 selects as the spreading   spreading code (e.g., hierarchical OVSF codes) which is a spreading code of a hierarchy which contains
 code for asymmetric        spreading codes of a longer length than spreading codes used for symmetric communication lines and is
 communications, a          orthogonal to spreading codes used for other asymmetric communication lines.
 hierarchic orthogonal
 type spreading code        As shown below, different users in UMTS-FDD use different spreading codes which are mutually
 which is a spreading       orthogonal and therefore spreading codes for asymmetric communication line between a user and a base
 code of a hierarchy        station and that of another user and the base station respectively happen to be orthogonal. The accused
 which contains spreading   product is equipped with 3G (also referred to as UMTS). 3G/UMTS has UMTS-FDD as one of its
 codes of a longer length   variants.
 than spreading codes
 used for symmetric
 communication lines and
 is orthogonal to
 spreading codes used for
 other asymmetric
 communication lines.




                            https://kb.hillstonenet.com/en/wp-content/uploads/2015/06/Hillstone_SG-6000_E-
                            Series_Hardware_Reference_Guide.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 2 of 31 PageID #: 21
EXHIBIT 2




                  https://kb.hillstonenet.com/en/wp-content/uploads/2015/06/Hillstone_SG-6000_E-
                  Series_Hardware_Reference_Guide.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 3 of 31 PageID #: 22
EXHIBIT 2




                  https://www.3gpp.org/technologies/keywords-acronyms/103-umts




                  https://www.3gpp.org/technologies/keywords-acronyms/103-umts
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 4 of 31 PageID #: 23
EXHIBIT 2




                  https://www.electronics-notes.com/articles/connectivity/3g-umts/frequency-bands-channels-uarfcn.php
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 5 of 31 PageID #: 24
EXHIBIT 2




                  https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 6 of 31 PageID #: 25
EXHIBIT 2




                  https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 7 of 31 PageID #: 26
EXHIBIT 2




                  https://www.umtsworld.com/technology/codes.htm
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 8 of 31 PageID #: 27
EXHIBIT 2




                  https://www.etsi.org/deliver/etsi_ts/125200_125299/125213/06.00.00_60/ts_125213v060000p.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 9 of 31 PageID #: 28
EXHIBIT 2


                  The spreading code for the downlink of asymmetric communications and said longer spreading code is
                  orthogonal to spreading codes used for other asymmetric communication lines (e.g., Orthogonal Variable
                  Spreading Factor (OVSF) codes). In the FDD (Frequency Division Duplex) mode the spreading factors
                  (e.g., spreading code length) are from 256 to 2 for uplink and from 512 to 4 for downlink.




                  https://www.umtsworld.com/technology/wcdma.htm
                Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 10 of 31 PageID #: 29
EXHIBIT 2




                         https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf


 4. A CDMA mobile        The accused product practices a CDMA mobile communication method (e.g., WCDMA) for asymmetric
 communication method,   communication.
 when performing
 asymmetric              The accused product utilizes UMTS-FDD technology using WCDMA technology.
 communications,
 comprising:




                         https://kb.hillstonenet.com/en/wp-content/uploads/2015/06/Hillstone_SG-6000_E-
                         Series_Hardware_Reference_Guide.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 11 of 31 PageID #: 30
EXHIBIT 2




                   https://kb.hillstonenet.com/en/wp-content/uploads/2015/06/Hillstone_SG-6000_E-
                   Series_Hardware_Reference_Guide.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 12 of 31 PageID #: 31
EXHIBIT 2




                   https://www.3gpp.org/technologies/keywords-acronyms/103-umts
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 13 of 31 PageID #: 32
EXHIBIT 2




                   https://www.umtsworld.com/technology/wcdma.htm
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 14 of 31 PageID #: 33
EXHIBIT 2




                   https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 15 of 31 PageID #: 34
EXHIBIT 2




                   https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 16 of 31 PageID #: 35
EXHIBIT 2




                   https://www.electronics-notes.com/articles/connectivity/3g-umts/network-architecture.php
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 17 of 31 PageID #: 36
EXHIBIT 2




                   https://www.electronics-notes.com/articles/connectivity/3g-umts/network-architecture.php
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 18 of 31 PageID #: 37
EXHIBIT 2




                   http://www.rfwireless-world.com/Tutorials/UMTS-Network-Architecture.html

                   As shown below, in the case of UMTS-FDD based communication, spreading factors range from 256 to
                   2 in the uplink direction and 512 to 4 in the downlink direction, thereby providing different symbols
                   rates per second for uplink and downlink respectively.




                   https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
                   Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 19 of 31 PageID #: 38
EXHIBIT 2




                             https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf

 a base station apparatus    The accused product, at least in internal testing and usage, utilizes a base station (e.g., NodeB). The base
 spreading known             station (e.g., NodeB) practices spreading known reference signals (e.g., RSCP signals) and transmission
 reference signals and       power control bits (e.g, bits of TPC_cmd) by spreading codes with a length that is longer than spreading
 transmission power          codes used for symmetric communications, and transmitting spreaded known reference signals (e.g.,
 control bits by spreading   RSCP signals) and a spreaded transmission power control bits (e.g., bits of TPC_cmd) at a lower
 codes with a length that    transmission rate than a transmission rate when symmetric communications are performed.
 is longer than spreading
 codes used for
 symmetric
 communications, and
 transmitting spreaded
 known reference signals
 and a spreaded
 transmission power
 control bits at a lower
 transmission rate than a
 transmission rate when
 symmetric
 communications are
 performed;                  http://www.rfwireless-world.com/Tutorials/UMTS-Network-Architecture.html

                             For symmetric communication, the data rate (and its corresponding associated spreading factor) of the
                             uplink and downlink are the same. They therefore have the same spreading factor whereas in case of
                             asymmetric communication there is a difference in the uplink and downlink data rates (and its
                             corresponding associated spreading factor) which will thereby process a higher spreading factor for
                             downlink communication.
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 20 of 31 PageID #: 39
EXHIBIT 2


                   Higher the spreading code for downlink communication lower the data rate (e.g., code length or spreading
                   factor of 4 gives data rate of 960 Kbits/sec whereas code length or spreading factor of 512 gives 7.5
                   Kbits/sec) therefore asymmetric communications, transmits known reference signals (e.g., RS signal) and
                   transmission power control bits (e.g., TPC bits) at a lower transmission rate than a transmission rate when
                   symmetric communications are performed.




                   https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf




                   https://www.etsi.org/deliver/etsi_ts/125200_125299/125215/06.03.00_60/ts_125215v060300p.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 21 of 31 PageID #: 40
EXHIBIT 2




                   https://www.etsi.org/deliver/etsi_ts/125100_125199/125133/06.04.00_60/ts_125133v060400p.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 22 of 31 PageID #: 41
EXHIBIT 2




                   https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf




                   https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 23 of 31 PageID #: 42
EXHIBIT 2




                   . https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 24 of 31 PageID #: 43
EXHIBIT 2




                   https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf

                   The spreading code for the downlink of asymmetric communications and said longer spreading code is
                   orthogonal to spreading codes used for other asymmetric communication lines (e.g., Orthogonal Variable
                   Spreading Factor (OVSF) codes). In the FDD (Frequency Division Duplex) mode the spreading factors
                   (e.g., spreading code length) are from 256 to 2 for uplink and from 512 to 4 for downlink.
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 25 of 31 PageID #: 44
EXHIBIT 2




                   https://www.umtsworld.com/technology/wcdma.htm
                   Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 26 of 31 PageID #: 45
EXHIBIT 2




                            https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf

 a mobile station           The accused product practices receiving said transmission power control bits (e.g., bits of TPC_cmd).
 apparatus receiving said
 transmission power
 control bits; and




                            https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 27 of 31 PageID #: 46
EXHIBIT 2




                   . https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
                  Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 28 of 31 PageID #: 47
EXHIBIT 2




                         https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf




                         https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf

 said mobile station     The accused product practices determining transmission power based on said transmission power
 apparatus determining   control bits (e.g., bits of TPC_cmd).
 transmission power
                 Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 29 of 31 PageID #: 48
EXHIBIT 2


 based on said
 transmission power
 control bits.




                        . https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 30 of 31 PageID #: 49
EXHIBIT 2




                   https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf




                   https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
            Case 1:21-cv-00789-MN Document 1-2 Filed 05/28/21 Page 31 of 31 PageID #: 50
EXHIBIT 2




                   https://www.etsi.org/deliver/etsi_ts/125200_125299/125213/06.00.00_60/ts_125213v060000p.pdf
